Citation Nr: 1045368	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	 Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from December 1967 to August 1969 
and from September 1980 to September 1989.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In February 2008, the Veteran submitted copies of a September 
2007 private audiological evaluation without a waiver of initial 
RO consideration of the evidence.  In October 2008, however, the 
Veteran's representative submitted duplicate copies of the 
September 2007 audiological evaluation along with a waiver of 
initial RO consideration of the evidence.  See 38 C.F.R. § 
20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his bilateral hearing loss disability 
is more severe than currently evaluated.

In this case, the Veteran is noted to be incarcerated with a long 
term sentence. Incarcerated Veterans, however, are entitled to 
the same care and consideration given to their fellow Veterans.  
Those who adjudicate claims of incarcerated veterans must tailor 
their assistance to the peculiar circumstances of confinement. 
Bolton v. Brown, 8 Vet. App. 185; Wood v. Derwinski, 1 Vet. App. 
190 (1991).

In a May 2007 medical opinion request from the RO, it was noted 
that the prison would allow the Veteran to be escorted for a VA 
audiological examination at a VA Medical Center.  In 
correspondence received in May 2007, prior to the scheduled 
examination, the Veteran indicated that he would not be able to 
attend the examination because the West Haven VAMC lacks 
substantial security to allow him to enter its grounds.  He 
further indicated that he was seeking an audiology appointment at 
the University of Connecticut Medical Center and would forward 
those results to the VA.  The Veteran failed to report for the VA 
audiology examination in June 2007.    

The Veteran subsequently submitted September 2007 audiological 
tests results from the University of Connecticut Health Center, 
but the audiogram is not in an appropriate format and therefore 
cannot be utilized to evaluate the Veteran's hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
However, the examiner characterized the findings as showing 
bilateral sensorineural hearing loss of greater severity in the 
left ear and recommended bilateral hearing aids.  Thus, the Board 
finds that the September 2007 private audiological evaluation 
should be reviewed by a VA audiologist and, if possible, an 
interpretation compatible with VA guidelines should be provided 
to include what speech audiometric test was used.  See Savage v. 
Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010) (VA is required to 
return private reports for clarification when the clarifying 
information is relevant, factual and objective, and where the 
missing evidence bears greatly on the probative value of the 
examination report).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
forwarded to a VA audiologist who should 
review the September 2007 private 
audiological evaluation, and if possible, 
provide an interpretation of the puretone 
audiometric graph in a format compatible with 
VA guidelines.  The examiner should also 
comment on whether or not the Maryland CNC 
speech audiometric testing was used in the 
private evaluation.

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to a compensable 
evaluation for bilateral hearing loss.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


